DETAILED ACTION
This Notice and Reasons for Allowance is in response to applicant’s amendment and remarks filed on 07/26/2022 and the terminal disclaimer approved on 07/26/2022.  Claims 1, 4, 11, 14-16, and 26 have been amended.  Claims 1-26 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent U.S. Patent No. 10,943,097 B2, 10,943,693 B2, and 11,238,992 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-26 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claim 1 is allowed in view of the terminal disclaimer and the amendment to the claims filed on 07/26/2022 which overcome the 35 U.S.C. 112(b) rejection of Claims 4, 11, 14-16, and 26 and objection to Claim 4.  Claims 2-26 depend upon allowed base Claim 1 and are allowed by virtue of their dependency.
Although, the closest prior art found Saito et al. (US 7278025 B2) taught “a high security identification card including an on-board memory for stored biometric data and an on-board sensor for capturing live biometric data. An on-board processor on the card performs a matching operation to verify that the captured biometric data matches the locally stored biometric data. Only if there is a positive match is any data transmitted from the card for additional verification and/or further processing. The card functions as a firewall for protecting the security processor used for storing and processing the protected biometric data from malicious external attack via the ISO SmartCard interface. The security processor is inserted between the ISO SmartCard Interface and an unmodified ISO SmartCard processor and blocks any external communications until the user's fingerprint has been matched with a previously registered fingerprint. Real-time feedback is provided while the user is manipulating his finger over the fingerprint sensor, thereby facilitating an optimal placement of the finger over the sensor. The card may be used to enable communication with a transactional network or to obtain physical access into a secure area” ([Abstract]),
None of the prior art of record teaches individually or in combination the particular limitations listed below [emphasis added] as recited in applicant’s independent claim:
[Claim 1] “said analyzing machines utilize all or parts of said analyzing machine resources for: (a) selecting or deriving data that are included in concise datasets, or (b) utilizing concise datasets in making selected cyber determinations regarding or utilizing sensor observations or sensor observation subjects; said analyzing machines utilize said concise datasets in their making of said selected cyber determinations regarding or utilizing sensor observations or sensor observation subjects; said concise datasets are utilizable for purposes from a complete spectrum of purposes for which concise datasets can be utilized; said concise datasets include selected sensor data or derived data; said selected sensor data includes informational representations that were selected from sensor observation datasets; said derived data includes informational representations that were derived from processing (i) informational representations that were selected from sensor observation datasets, or (ii) informational representations that were selected from derived data”;
[Claim 1] “(b) second series observation operations, wherein said analyzing machines are configured for utilizing second series sensor observations, wherein second series sensor observations or subjects of said second series observations have selected yet-to-be- determined analytically rich aspects, characteristics, or features, said analyzing machines recognize said yet-to-be-determined analytically rich aspects, characteristics, or features, said analyzing machines assign appropriate informational representations regarding said yet-to-be-determined analytically rich aspects, characteristics, or features of or from said sensor observations or said sensor observation subjects, said assigned informational representations are utilizable by said analyzing machines in their making of said selected cyber determinations regarding or utilizing said sensor observations or said sensor observation subjects, said analyzing machines include assigned informational representations of or from said second series observations in second series observation concise datasets”.
The closest prior art of record consisted of the following references.
Clarke et al. (US 5689241 A) disclosed a sleep detection and driver alert apparatus that has a compact housing that can be placed around the rearview mirror or on the dashboard. It contains all lenses and electronic detection mechanisms for monitoring the effects of early impending sleep by means of an infrared auto-focusing, digital, image stabilizing lens with zoom capability. Additionally, the unit contains an added infrared thermal sensor for the monitoring and evaluation of different ambient temperatures around the facial areas of the nose and mouth. These temperature changes will be that of the exhaled gas plume of normal breathing patterns, which will lower in volume as the driver begins to hypoventilate, thus increasing their blood level of carbon dioxide which is in most part the reason for early drowsiness associated with sleep. The device will monitor via the infrared camera the thermal image changes in pixel color of open versus closed eyes of the driver via the temperature sensitive infrared portion of the digitized photographic image passed through a video charge coupling device. The combination of non movement and a decrease in breath temperature, which is a physiological response to hypoventilation thus initiating drowsiness, will trigger the infrared camera to zoom onto the eye region of the driver. This combined data is routed to the sleep status microprocessor memory via the optical image detector and thermal sensor for data changes above or below baseline data measurements.
Tenenbaum et al. (US 6144022 A) disclosed a method for sensing moisture on the exterior surface of a sheet of glass comprising the steps of positioning an imaging lens adjacent to the interior surface of the sheet of glass, passing light rays from moisture on the exterior surface of the sheet of glass through the imaging lens, producing first and second successive images of the moisture on the glass, and successively directing the first and second images from the lens onto a focal plane detector, and dividing each of the images into a plurality of elements. The method is characterized by scanning the elements in a first scan and producing a reference integer for each element in response to an initial image in that element, scanning the elements in a second scan and producing a correlation integer different from the reference integer in response to a subsequent image in that element, developing a correlation coefficient value from the reference and correlation integers, and producing a wiper signal in response to the correlation coefficient value deviating from a predetermined value.
Pirim (US 6304187 B1) disclosed a method and device using an optoelectronic sensor in combination with an electronic unit arranged inside a motor vehicle. The sensor is adjusted in line with the head of the driver sitting in said motor vehicle at the same time as the inner rear-view mirror, which comprises a one-way mirror behind which the sensor is positioned. After detecting the presence of a driver seated in the motor vehicle they frame first the whole face and then the eyes of the driver in the video signal raser emitted by the sensor aided by the electronic unit and then determine the successive durations of blinking episodes, which are compared with a limit value situated between one duration typical of an awake person and another duration typical of a drowsy person. A signal (transmitted by an alram unit) suitable for waking the driver is triggered when the duration of blinking exeeds the limit
Schneider et al. (US 20040179201 A1) disclosed a method and apparatus for matching the gloss level of a printed region of a media substrate surface to the gloss level of a non-printed region of the media substrate surface are provided. Optical reflection intensities are measured in both printed and non-printed regions of the media substrate surface and read by a gloss sensing device which communicates the intensities to a printer controller. The printer controller compares the reflection intensities for the two regions to determine if they are substantially equivalent. If they are not substantially equivalent, the printer controller instructs alterations in printing parameters, e.g., temperature and/or pressure of fuser rollers, in an effort to establish equivalence.
Haupt et al. (US 20050207622 A1) disclosed a method of identifying an object captured in a video image in a multi-camera video surveillance system is disclosed. Sets of identifying information are stored in profiles, each profile being associated with one object. The disclosed method of identifying an object includes comparing identifying information extracted from images captured by the video surveillance system to one or more stored profiles. A confidence score is calculated for each comparison and used to determine a best match between the extracted set of identifying information and an object. In one embodiment, the method is used as part of a facial recognition system incorporated into a video surveillance system.
Eaton et al. (US 20090087086 A1) disclosed a method and a module for identifying a background of a scene depicted in an acquired stream of video frames that may be used by a video-analysis system. For each pixel or block of pixels in an acquired video frame a comparison measure is determined. The comparison measure depends on difference of color values exhibited in the acquired video frame and in a background image respectively by the pixel or block of pixels and a corresponding pixel and block of pixels in the background image. To determine the comparison measure, the resulting difference is considered in relation to a range of possible color values. If the comparison measure is above a dynamically adjusted threshold, the pixel or the block of pixels is classified as a part of the background of the scene.
Fung et al. (US 20110040574 A1) disclosed a health monitoring method and system is disclosed. A sensor for use in a health monitoring system includes a first transducer for collecting biometric data for biometrically identifying an individual, a second transducer for measuring at least one physiological parameter and outputting data indicative thereof, and an output for outputting the data. In addition, a health monitoring system includes a server comprising a data processor and a memory, and one or more of the sensors, wherein the server is arranged to receive the data from the one or more sensors, to process the data associated with the respective individual from which the data was collected, and to output at least one result of the processing of the data.
Weiss et al. (US 20110282168 A1) disclosed a health monitoring system includes a client device having one or more sensors to take medical or environmental measurements. The client device can interact with a server device to guide the user through the use of a sensor. The state of the sensors is controlled at the server to provide for flexibility of the health monitoring system.
Perini (US 20140020089 A1) disclosed a biometric access control system and methodology that measures cognitive, psychophysiological responses to stimuli to confirm the identity of an individual. As an alternative to "Logging in" with a user ID and password, this cognitive biometric authentication system is used for "Cogging in" to a system with user ID and user-selected "Cogkey". ACSSECR is designed for strict access control scenarios where significant authentication confidence is required to gain access to controlled information, facilities, systems, vehicles, or devices. The system takes advantage of a behavioral and physiological characteristic of humans that is an unconscious response to a stimulus. The Event Related Potential (ERP) response (specifically the P3 ERP) involuntarily occurs when an individual perceives and reacts to an unexpected, task-relevant event. The task is for the user to recognize their Cogkey which is presented infrequently amidst more frequent non-target stimuli. There is no requirement for extensive enrollment by users, only the recognition of their Cogkey. The basic system does not store biometric data for comparison, but rather measures the user's Cogkey recognition responses in comparison to non-Cogkey stimulus responses. An individual can have multiple personas with different Cog keys.
CHEN et al. (US 20150310444 A1) disclosed an adaptive biometric authentication system may include a user identity reference module that is configured to maintain user identification items stored in a secure memory. The system may include a passive data aggregator that is configured to receive and aggregate data items that are passively collected by a device that is in proximity to a user. The system may include a user identity confidence level generator that is configured to generate a user identity confidence level that indicates a confidence that the user in proximity to the device is the reference user based at least in part on a comparison between the passively collected data items and the user identification items, and to update the user identity confidence level as additional passively collected data items are received. The system may include an authentication module that facilitates user authentication based at least in part on the user identity confidence level.
Hong et al. (US 20160051169 A1) disclosed a biometric monitoring system comprising: a housing configured to be worn on a person's limb or insertable into an accessory to be worn on the person's limb; at least one motion sensor located in the housing; an immersion sensor; a memory; and control logic, wherein: the control logic, the memory, the immersion sensor, and the at least one motion sensor are communicatively connected with one another, and the control logic is configured to: a) obtain motion data from the at least one motion sensor, b) determine that data from the immersion sensor indicates that the immersion sensor has undergone immersion in liquid on a substantially continuous or regular basis consistent with immersion experienced by the person when the person is swimming, c) determine, based on the motion data corresponding with intervals in which the data from the immersion sensor indicates that the immersion sensor has undergone immersion in liquid on a substantially continuous or regular basis consistent with immersion experienced by the person when the person is swimming, each time a swim stroke is indicated, at least in part, by characteristics of the motion data, and d) alter stored information pertaining to a number of swim strokes in the memory responsive to (c).
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliott et al., (“Expanding the Human-Biometric Sensor Interaction Model to Identity Claim Scenarios”, March 2015, IEEE International Conference on Identity, Security and Behavior Analysis, pp. 1-6)
BOSHRA et al. (US 20090067686 A1) is cited for teaching a finger printer sensor apparatus for biometric personal identification.
Amini et al. (US 20120096549 A1) is cited for teaching a cyber-security analytics method and system for scoring network activity reports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

08.05.2022